Case 1:19-cv-0264O Document 1 Filed 03/25/19 Page 1 of 9

GEOFFREY S. BERMAN

United States Attorney for the
Southern District of NeW York

By: STEVEN J. KOCHEVAR
Assistant United States Attorney

86 Chambers Street, Third Floor
NeW Yorl<, NeW York 10007
Telephone: (212) 637-2715
Facsimile: (212) 63 7-271 7

E-rnail: steven.kochevar@usdoj . gov

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA,
' COMPLAINT
Plaintiff, '
19 Civ.
v.

118 EAST 60TH OWNERS, lNC. and Jury Trial Demanded
MATTHEW ADAM PROPERTIES, .

Defendants.

 

 

Plaintiff, the United States of America (“Plaintiff’ or the “United States”), by its attorney,
Geoffrey S. Berman, United States Attorney for the Southern District ofNeW York, alleges for its
complaint as follows:

PRELIMINARY STATEMENT

l. This is a civil action for declaratory relief, injunctive relief, and monetary damages
under the Fair Housing Act, as amended, 42 U.S.C. § 3601, et Seq. (the “Act”), brought by the
United States of America on behalf of Brian Schulman (“Complainant” or “Schulman”) pursuant
to 42 U.S.C. § 3612(0), to redress discrimination on the basis of disability

2. As alleged more fully below, Defendant 118 East 60th Owners, lnc. (“1 18 East 60th

OWners”), Which owns and operates Plaza ToWer, a housing cooperative located at 118 East 60th

 

Case 1:19-cv-0264O Document 1 Filed 03/25/19 Page 2 of 9

Street, New York, NY, and Defendant Matthew Adam Properties (“l\/latthew Adam”), which acts
as property manager of Plaza Tower on 118 East 60th Owners’ behalf (collectively, “Defendants”),
unlawfully discriminated against Schulman based on his disability.

3. Defendants’ conduct violates the Act, should be declared unlawful and enjoined,
and appropriate monetary damages should be awarded

l JURISDICTION AND VENUE

4. This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1345 and 42 U.S.C.
§ 3612(0).

5. Venue is proper in this district pursuant to 28 U.S.C. § 1391 and 42 U.S.C.
§ 3612(0) because Defendants are situated in this district and the events giving rise to the
Complaint occurred in this district.

THE PARTIES

6. Plaintiff is the United States of America.

7. Defendant 118 East 60th Owners owns and operates a private housing cooperative
located at 118 East 60th Street, New Yorl<, New Yorl< 10022, known as Plaza Tower.

8. Defendant l\/latthew Adam, located at 127 East 59th Street, New Yorlc, New York
10022, acts as property manager of Plaza Tower on 118 East 60th Owners’ behalf. Upon
information and belief, l\/latthew Adam acts as property manager for several housing cooperatives
located in New York City.

9. Complainant Brian Schulman is an individual living with a mental impairment,
Obsessive Compulsive Personality Disorder (“OCD”), which substantially limits one or more of
his maj or life activities

10. Plaza Tower is a “dwelling” within the meaning of the Act, 42 U.S.C. § 3602(b).

 

Case 1:19-cv-0264O Document 1 Filed 03/25/19 Page 3 of 9

ll. Complainant is an “aggrieved person” as that term is defined in the Act, 42 U.S.C.

§ 3602(i), and has suffered damages as a result of Defendants’ conduct.
PROCEDURAL BACKGROUND

12. On or about June 15, 2016, Complainant filed an administrative complaint with the
U.S. Department of Housing and Urban Development (“HUD”) alleging that ll8 East 60th
Owners and Matthew Adam discriminated against him on the basis of disability in violation of the
Act.

13. Pursuant to the requirements of 42 U.S.C. § 3610(a) and (b), the Secretary of HUD
(the “Secretary”) conducted and completed an investigation of the administrative complaint

14. Based on the information gathered in the HUD investigation, the Secretary,
pursuant to 42 U.S.C. § 3610(g)(l), determined that reasonable cause existed to`believe that 118
East 60th Owners and Matthew Adam discriminated against Complainant and violated the Act.

15 . On l\/_[arch 28, 2018, the Secretary issued a Charge of Discrimination pursuant to
42 U.S.C. § 3610(g)(2)(A), charging 118 East 60th Owners and Matthew Adam with engaging in
discriminatory housing practices against Complainant in violation of the Act.

16. On April 5, 2018, Complainant timely elected to have the charge resolved in a
federal civil action pursuant to 42 U.S.C. § 3612(a). Following this election, the Secretary
authorized the Attorney General to file this action on Complainant’s behalf, pursuant to 42 U.S.C.
§ 3612(0)(1).

FACTS
17. ln May 2003, Schulman purchased Unit 8B of Plaza Tower, located at 118 East

60th Street, New Yorl<, New Yorl<.

 

Case 1:19-cv-0264O Document 1 Filed 03/25/19 Page 4 of 9

18. Schulman occupied Unit 8B pursuant to a Proprietary Lease, which forbade the
harboring of any animal in the apartment

19. In October 2012, Schulman’s treating physician, Dr. Craig Polite, diagnosed
Schulman with OCD. Schulman’s OCD and accompanying depression significantly impair his
capacity to engage in maj or life activities

20. Schulman is a person with a disability as defined by the Act, 42 U.S.C. § 3602(h).

21. ln August 2015, Mr. Schulman purchased Unit 8A of Plaza Tower. Unit 8A adj oins
Unit 8B. Schulman intended to renovate and combine Units 8A and 8B. While his units were
being renovated, Schulman moved in with his fiancee and now wife, Nataliya Bari, who had a
beagle.

22. The presence of Bari’s beagle improved Schulman’s OCD symptoms Dr. Polite
prescribed an emotional assistance animal for Schulman. In a letter dated February 24, 2016, Dr.
Polite stated that “the presence of [the prescribed emotional support animal] is necessary for the
emotional/mental health of Brian because its presence will mitigate the symptoms he is currently
experiencing.”

23. On l\/larch 25, 2016, Schulman moved back into Plaza Tower, along with Bari and
her beagle, now Schulman’s assistance animal.

24. On March 28, 2016, Schulman requested a reasonable accommodation from
Defendants allowing Schulman to keep his assistance animal in Plaza Tower. ln connection with
his request, Schulman provided a letter from Dr. Polite stating that Schulman needed an assistance
animal.

25. Also on March 28, 2016, Schulman spoke with Daniel Lynch, an employee of

l\/latthew Adam and the resident manager of Plaza Tower. During their conversation, Lynch

 

Case 1:19-cv-0264O Document 1 Filed 03/25/19 Page 5 of 9

disparaged Schulman’s request for an accommodation, referred to Schulman’s request as a
“game,’_’ and informed Schulman that Dr. Polite’s letter would be insufficient support for
Schulman’s request

26. Defendants did not specifically respond to Schulman’s reasonable accommodation
request lnstead, on April 8, 2016, Defendants constructively denied Schulman’s request by
issuing Schulman a Notice of Default dated April 5, 2016 (the “Notice of Default”). The Notice
of Default stated that Schulman had violated his Proprietary Lease by harboring a dog in his
apartment j

27. Gn April 8, 2016, Schulman replied to the Notice of Default and reiterated his
request for a reasonable accommodation in an email to lra Meister, President of Matthew Adam:
On April 8, Schulman received the following response from Meister: “The Board of Directors has
referred this matter to the corporations counsel. Kindly refrain from communicating with me or
the Board on this matter. l would be delighted to discuss any other matter pertaining to your
apartmen .”

28. From April 10, 2016, to May 16, 2016, Schulman boarded his assistance animal
through a service called Dog Vacay. During that period, the symptoms of Schulman’s mental
impairment worsened.

29. On June 15, 2016, Schulman filed an administrative complaint with HUD alleging
that Defendants had discriminated against him on the basis of disability in violation of the Act.
On June 16, 2016, HUD sent notice of Schulman’s complaint to Defendants. On June 24, 2016,
Defendants sent Schulman a Ten-Day Notice of Termination informing him that his tenancy would

be terminated effective July ll, 2016, because he had kept a dog in his apartment

 

Case 1:19-cv-0264O Document 1 Filed 03/25/19 Page 6 of 9

30. On July 8, 2016, Schulman and 118 East 60th Owners executed a tolling agreement
forbearing proceedings terminating Schulman’s tenancy until 45 days after HUD completed its
investigation However, the agreement permitted 118 East 60th Owners to institute eviction
proceedings within 45 days after the conclusion of HUD’s investigation because of the presence
of Schulman’s assistance animal

31. In August 2017, Schulman moved out of Plaza Tower and subsequently sold his
units there.

CLAIMS FOR RELIEF
FIRST CLAIM: 42 U.S.C. § 3604(1`)(1)
32. Plaintiff repeats and realleges the allegations set forth in paragraphs 1 through 31
of this Complaint as if fully set forth in this paragraph
33. Defendants violated the Fair Housing Act, 42 U.S.C. § 3604(®(1), by making
unavailable or denying a dwelling to Complainant because of his disability.
SECOND CLAIM: 42 U.S.C. § 3604(1)(2)
34. Plaintiff repeats and realleges the allegations set forth in paragraphs l through 33
of this Complaint as if fully set forth in this paragraph
35. Defendants violated the Fair Housing Act, 42 U.S.C. § 3604(f)(2), by
discriminating against Complainant in the terms, conditions, and privileges of sale or rental of a
dwelling, or in the provision of services or facilities in connection with such dwelling, because of
Schulman’s disability.
THIRD CLAIM: 42 U.S.C. § 3604(f)(3)(B)
36. Plaintiff repeats and realleges the allegations set forth in paragraphs 1 through 35

of this Complaint as if fully set forth in this paragraph

 

Case 1:19-cv-0264O Docurnent 1 Filed 03/25/19 Page 7 of 9

37. Defendants violated the Fair Housing Act, 42 U.S.C. § 3604(®(3)(B), by refusing
to make reasonable accommodations in rules, policies, practices, or services when such
accommodations may be necessary to afford a person with a disability equal opportunity to use
and enjoy a dwelling.

FOURTH CLAIM: 42 U.S.C. § 3617

38. Plaintiff repeats and realleges the allegations set forth in paragraphs l through 37
of this Complaint as if fully set forth in this paragraph

39. Defendants violated the Fair Housing Act, 42 U.S.C. § 3617, by coercing,
intimidating, threatening, or interfering with Complainant on account of his having exercised his
right under the Fair Housing Act to request a reasonable accommodation and to file an
administrative complaint with HUD.

RELIEF REQUESTED
WHEREFORE, Plaintiff the United States of America requests that the Court enter
judgment:

1. Declaring that Defendants’ actions as set forth above violate the Fair Housing Act,
as amended, 42 U.S.C. § 3601, et seq.;

2. Enjoining Defendants, their officers, employees, agents, successors, and all other
persons in active concert or participation with them, from:

a. discriminating in the sale or rental, or otherwise making unavailable or denying
a dwelling to any buyer or renter because of a disability of the buyer or renter,

in violation Of 42 U.s.c. § 3604(@(1);

 

Case 1:19-cv-0264O Document 1 Filed 03/25/19 Page 8 of 9

b. discriminating in the terms, conditions, or privileges of sale or rental of a
dwelling, or in the provision of services or facilities in connection with such a
dwelling, because of disability, in violation of 42 U.S.C. § 3604(®(2);

c. failing or refusing to make reasonable accommodations as required by 42
U.S.C. § 3604(f)(3)(B);

d. coercing, intimidating, threatening, and interfering with individuals who
exercise their rights under the Fair Housing Act, in violation of 42 U.S.C.
§ 3617;

e. failing or refusing to take such affirmative steps as may be necessary to restore,
as nearly as practicable, Complainant to the position he would have been in but
for the discriminatory conduct;

f. failing or refusing to take such affirmative steps as may be necessary to prevent
the recurrence of any discriminatory conduct in the future and to eliminate, to
the extent practicable, the effects of Defendants’ discriminatory conduct

Awarding monetary damages to Complainant for injuries caused by Defendants’

discriminatory conduct, pursuant to 42 U.S.C. §§ 3612(0)(3) and 3613(0)(1); and

Granting such further relief as this Court may deem just and proper.

The United States requests trial by jury.

WlLLlAl\/l BARR
Attomey General of the United States
By: /s/ Eric S. Dreiband

Assistant Attorney General
Civil Rights Division

 

Case 1:19-cv-0264O Document 1 Filed 03/25/19 Page 9 of 9 l

Dated: New York, New York GEOFFREY S. BERMAN §
March 25 ,~ 2019 United States Attorney
for the Southern District of New York

`By; §§ M

STEVEN J. KOCHEVAR
Assistant United States Attorney
86 Chambers Street, Third Floor
New York, New York 10007

Tel.: (212) 637-2715

Fax: (212) 637-2717

Email: steven.kochevar@usdoj .gov

 

